Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.   Applicant’s amendment and remarks filed 11/07/22 are acknowledged.

Claims 27, 31, and newly added Claims 67-76, are under examination.  

2.   In view of applicant’s amendment the previous objection to the Abstract has been withdrawn.

3.   In view of applicant’s amendment the previous rejection for an improper Markush grouping has been withdrawn.

4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.   Claims 27, 31, and newly added Claims 67, 69, 71, 72, and 76, stand/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 91/03253 (IDS).

WO 91/03253 teaches the treating of insulin resistant diabetes in a patient who has not undergone bariatric surgery, said treating comprising the administering IGF-2, including recombinant IGF-2.  Note that recombinant human IGF-2 is readily envisaged for use in treating humans (see particularly page 4 and Claim 2).

The reference clearly anticipates the claimed inventions. 

Applicant’s arguments, filed 11/07/22 have been fully considered but are not found persuasive.  Applicant argues that the reference does not teach the treatment of type 2 diabetes.

Type 2 diabetes is the most common form of insulin resistant diabetes.  See Giannarelli et al. (2003):
“Insulin resistance, defined as the inability of insulin to exert a normal biological action at the level of its target tissues, is one of the principal pathogenetic defects of type 2 diabetes…,” (Abstract).
“Although overt hyperglycaemia does not develop until β-cell failure develops, insulin resistance is a main feature of type 2 diabetes,” (page 6S29).

6.   The following rejection was necessitated by Applicant’s amendment.

7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 68, 70, and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over WO 91/03253.

WO 91/03253 has been described above.

The reference differs from the claimed invention in that it dose not teach the limitations of Claims 68, 70, and 73-75.  However, treating the diabetic subject to attain a normal blood glucose level comprises nothing more that sound scientific sense.  Regarding the dosages of Claims 73-75, such comprises only routine optimization of the claimed invention. 

9.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 68 and 70 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

A review of the specification reveals no evidence whatsoever that the administration of IGF-2 to a type 2 diabetic patient can achieve a normal blood glucose level in said patient.  Indeed, the specification discloses no evidence of anything as Appendix A appears to be entirely prophetic.  Achieving a normal blood glucose level in a type 2 diabetic patient appears to comprise no more that wishful thinking.  Such, however, is not patent eligible.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, and absent any significant showing of enablement in the specification, it would take undue trials and errors to practice the claimed invention.

11.  Claims 68, 70, and 73-75 are rejected under 35 U.S.C. §112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) 68. (New) The method of claim 27, wherein the pharmaceutical composition is administered in an amount that is effective to reduce the patient’s blood glucose to a normal level.
B) 70. (New) The method of claim 69, wherein the IGF-2 is administered in in an amount that is effective to reduce the patient’s blood glucose to a normal level.
C) 73. (New) The method of claim 69, wherein the IGF-2 is administered at a concentration of about 30 pg/kg.
D) 74. (New) The method of claim 69, wherein the IGF-2 is administered at a concentration of about 55 pg/kg.
E)  75. (New) The method of claim 69, wherein the IGF-2 is administered at a concentration of 30-55 pg/kg.

Applicant has offered no support in the specification for the new claims and none has been found.

12.  No claim is allowed. 

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.R. Ewoldt, Ph.D., 11/19/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644